Citation Nr: 1444719	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-20 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD, with psychosomatic pain, to include as due to military sexual trauma.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial rating in excess of 30 percent for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 1985 and from February 1991 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

As to the asthma claim, in a November 2001 rating decision, the RO denied reopening a claim of service connection for asthma.  In a November 2003 decision, the Board reopened that claim and remanded it for further development.  In a September 2005 rating decision, the RO granted service connection for asthma, with a disability rating of 10 percent (effective August 22, 1999).  In November 2005, the Veteran appealed the rating granted.  In an August 2007 and September 2008 rating decisions, the RO continued the 10 percent rating for asthma.  Finally, in a March 2013 rating decision, the RO granted a 30 percent disability rating (effective August 22, 1999).

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for asthma, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As to the PTSD claim, in a September 2008 rating decision, the RO denied reopening the claim for service connection for PTSD due to treatment of combat-injured veterans, denied service connection for PTSD due to personal assault and denied service connection for military service trauma, also claimed as military sexual trauma and "pain".  

The Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claims has been received, and given the Board's favorable disposition on the Veteran's request to reopen the claim for service connection for PTSD, the Board has characterized these matters on appeal as reflected on the title page.

Additionally, the Board recognizes that the Veteran has presented evidence of multiple psychiatric disorders.  However, for the purposes of determining whether new and material evidence has been received in order to reopen the Veteran's claim of entitlement to service connection for PTSD, the Board notes that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that those cases relied upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  

Given that her non-PTSD psychiatric diagnoses were considered with the claim for the now service-connected major depressive disorder, and the Veteran's limitation of the current claim to one specifically for PTSD and the Board's reopening of that claim, the Board finds that the current claim is limited to the question of PTSD.  Additionally, although the RO treated the Veteran's claim for military service trauma and "pain" as a separate issue, she essentially contends that such pain is psychological and part of her PTSD due to sexual trauma, which is essentially for the same as her PTSD claim, or at least part and parcel of the claim for PTSD.  As such, the Board has recharacterized the issues as documented above.

The Veteran is already service-connected for major depressive disorder, with psychotic features, and has a 100 percent disability rating.  She thus already receives the maximum rating possible for a psychiatric disability and the grant of service connection for PTSD herein will not cause any change to amount of benefits she can receive based on psychiatric disability.

As to the GERD claim, the RO denied service connection for that disability in a May 2009 rating decision.  

In February 2013, the Veteran testified during a hearing before a Decision Review Officer at the RO.  She provided testimony again, in August 2014, during a hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files. During the August 2014 hearing, the Veteran's representative also indicated her waiver of additional evidence associated with the Virtual VA claims file.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304.  

The issue of entitlement to service connection for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By way of an April 2002 decision, the RO denied service connection for PTSD, as the Veteran had not provided any evidence of having a diagnosis of PTSD.  

2.  The evidence associated with the claims file since the April 2002 final denial relates to an unestablished fact necessary to substantiate that claim.  

3.   Resolving all doubt in favor of the Veteran, PTSD is etiologically related to the Veteran's service.  

4.  For the period prior to September 4, 2008, the Veteran's asthma is not manifested by limited pulmonary function, monthly doctor visits for asthma exacerbations, or intermittent courses of systemic corticosteroids.  

5.  For the period from September 4, 2008, the Veteran's asthma is manifested by 
exacerbations warranting intermittent courses of systemic corticosteroids.  


CONCLUSIONS OF LAW

1.  The April 2002 decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
2.  Evidence received since the April 2002 rating decision is new and material; the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  PTSD developed, in part, due to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  For the period prior to September 4, 2008, the criteria for an initial rating in excess of 30 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2013).

5.  For the period from September 4, 2008, the criteria for a 60 percent rating, and no higher, for asthma have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this decision, the Board reopens the claim for service connection for PTSD and grants service connection for that disability.  In view of the Board's decision to reopen and grant service connection for PTSD, a discussion of VA's duties to notify and assist in regards to those claims is unnecessary.

As to the claim for an increased rating for asthma, the Veteran appealed that matter with respect to the propriety of the initially assigned rating from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Similarly, the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  

VA has a duty to assist the Veteran in developing her claims, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to the claims, and affording her an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA) and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In regards to her asthma claim, the Veteran underwent VA examinations in April 2004 and March 2008.  Neither the Veteran nor her representative has alleged that the examination was inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate, as they include an interview with the Veteran, a review of the record and a full physical examination, and provided sufficient information for rating purposes.  Furthermore, sufficient evidence is of record, in the form of more recent VA medical records, to grant the Veteran's claim to the 60 percent disability rating requested.  As such, a more current VA examination is not necessary to make such a determination.  Neither the Veteran nor her representative have indicated that any more than a 60 percent disability rating is warranted, but rather have argued for a 60 percent rating.  The Board, however, does note that the VA medical records provide sufficient evidence to make a determination on this matter.

In February 2013, the Veteran testified before a DRO.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claims.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor her representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Additionally, in August 2014, the Veteran set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the August 2014 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's in-service experiences she alleges resulted in her PTSD, to include her claimed inappropriate touching by a physician.  She also testified as to an increased severity of her asthma, which included additional medical treatment for exacerbations within the past year.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  New and Material Evidence for PTSD

The Veteran contends that she has PTSD from service, to include from a doctor molesting her in 1985 during pelvic and breast examinations.  The Veteran is already service-connected for major depressive disorder.

Service treatment records from her 5 months of service in 1985 document that the Veteran was treated for an upper respiratory infection and later menstrual cramping.  Subsequent service treatment records, from her 6 months of service in 1991 do not document psychiatric treatment.  

A December 1993 VA medical record of psychological testing showed a finding of "no evidence of PTSD".  An August 1994 VA examination found that the Veteran did not have PTSD and noted that her only claimed stressor was from working at Walter Reed Hospital in 1991.

The RO originally denied the Veteran's claim in a September 1994 rating decision.  The RO found that the Veteran did not have a current diagnosis of PTSD.  The Veteran did not appeal that decision and it became final.  38 C.F.R. § 20.1103.

An August 1997 Medical Evaluation Board found that the Veteran had depression.  

In an April 2002 decision, the RO again denied the Veteran's claim for PTSD.  The Veteran did not appeal that decision and it became final.  38 C.F.R. § 20.1103.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable.  Following the September 1994 rating decision, no evidence pertaining to the Veteran's claimed PTSD was received by VA during the appeal period.  Similarly, following the April 2002 decision, no evidence pertaining to the claimed PTSD was received during the appeal period.  Additional VA medical records were associated with the claims file; however, such evidence was not new and material evidence to the claim, as it did not include a diagnosis PTSD.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Subsequent medical records showed various psychiatric diagnoses including PTSD and schizoaffective disorder (March 2003 Washington Hospital Center (WHC)) bipolar disorder (August 1997 Greater Southeast Community Hospital).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.
 
In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 
 
Evidence received since the April 2002 decision includes: (i) VA medical records documenting treatment for PTSD, including as due to military sexual trauma, (ii) an April 2008 letter documenting a diagnosis of PTSD from military sexual trauma, and (iii) new lay statements, including testimony from the February 2013 DRO hearing and August 2014 Board hearing, as to her claimed stressors.  

The Board concludes that the evidence received is new because it had not been previously considered.  Some of the medical evidence shows a diagnosis of PTSD and the possibility that the Veteran's service is related to her current psychiatric disorder.  As to the Veteran has submitted new lay statements, such evidence is presumed credible for new and material analysis purposes.  Therefore, the petition to reopen the claim for service connection for PTSD is granted. 



III. Service Connection for PTSD

The Veteran contends that she currently has PTSD due to her in-service experiences, including receiving improper pelvic and breast examinations by a doctor.  The Veteran is already service-connected for major depressive disorder, with psychotic features, with a 100 percent disability rating.

A.  Governing Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  See 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

The following provisions apply to claims based on in-service personal assault: 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. See 38 C.F.R. § 3.304(f)(3).

B.  Analysis

The Veteran currently alleges that she has PTSD due to sexual assault during active duty service.  The Veteran had active duty service from January 1985 to June 1985 and February 1991 to August 1991.  During her August 2014 Board hearing, she claimed that during her active service in 1985 a doctor performed unwarranted gynecological and breast examinations, which she felt were essentially the doctor molesting her private areas.  She made a similar report of an inappropriate examination by a doctor in a March 2006 statement. 

The Veteran has previously raised various different stressors from service, including treating soldiers at Walter Reed Hospital in 1991 (August 1994 VA examination), the loss of her civilian job following her 1991 period of active duty (January 2002 statement), that she was sodomized by a doctor (May 2005 VA medical record), that she was raped by her doctor (August 2007 VA medical record) and memories of service in Iraq (January 2008 VA medical record), the Gulf War (November 2003 VA medical record) and her time in the Persian Gulf (April 2005 VA medical record).

Service treatment records from her 5 months of service in 1985 document that the Veteran was treated for an upper respiratory infection and weeks later for menstrual cramping.  Subsequent service treatment records, from her 6 months of service in 1991 do not document any psychiatric treatment.  

A December 2001 VA medical record documents the Veteran first report of military sexual trauma.  Prior to that time, the Veteran had provided various pre-service sexual abuse experiences, including by her step-father as a child and a seven year sexually abusive relationship with her cousin as an adult prior to her enlistment into service.  (September 1992 VA social work record).  She has also claimed to have had a sexually abusive relationship with an uncle.  (October 1994 VA medical record).

Also, for years following service, the medical evidence documents that the Veteran did not have a diagnosis of PTSD.  A December 1993 VA medical record of psychological testing showed a finding of "no evidence of PTSD".  An August 1994 VA examination found that the Veteran did not have PTSD and noted that her only claimed stressor was from working at Walter Reed Hospital in 1991.  However, later VA and private medical records include numerous diagnoses of PTSD.  (March 2003 WHC record and March 2005 VA medical record).  As such, the Veteran has a current diagnosis of PTSD.

As to her claimed stressor of sexual molestation by a doctor, service treatment records from 1985 document that the Veteran received treatment for a respiratory infection and menstrual cramps.  Examination of the chest or pelvis could conceivably have been necessary as part of the treatment for such disorders.  Giving the Veteran the benefit of the doubt as to her feelings of discomfort from such examinations, the Board finds that the claimed stressor occurred.

Subsequently, a link, established by medical evidence, between current symptoms and an in-service stressor; is necessary to support the claim.  The only medical evidence of record to address this matter is a March 2008 letter from a VA medical provider.  That provider opined that the Veteran had PTSD from military sexual trauma.  The letter does not clearly state that the Veteran's PTSD is due to her in-service molestation; however, the letter was attached to the Veteran's report of in-service molestation.  As such, giving the Veteran the benefit of the doubt, the Board finds that the letter is supportive of her claim.

Giving the Veteran the benefit of the doubt, the Board finds that she currently has PTSD due to service.  As such, her claim for service connection for PTSD is granted.  

IV. Increased Rating for Asthma

The Veteran contends that a 60 percent disability rating is warranted for her service-connected asthma.  (August 2014 Board hearing).  She currently has a 30 percent disability rating (effective August 22, 1999).  (March 2013 rating decision).

A.  Governing Laws and Regulations

Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

Bronchial asthma is rated under Diagnostic Code 6602. A 30 percent rating is warranted if the FEV-1 is 56 to 70 percent of the value predicted, if the FEV-1/FVC (forced volume vital capacity) ratio is 56 to 70 percent, or if intermittent inhalational or oral bronchodilator therapy is required. 

A 60 percent rating is warranted where the FEV-1 is 40 to 55 percent of the value predicted, if the FEV-1/FVC ratio is 40 to 55 percent, there were at least monthly visits to a physician are made for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  Id.

A 100 percent rating requires an FEV-1 of less than 40 percent of the predicted value, an FEV-1/FVC ratio of less than 40 percent, there is more than one attack per week of episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required. Id.

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are performed for disability evaluation purposes except in instances where the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done. Post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. The pre-bronchodilator values are to be used for rating purposes in those instances. 38 C.F.R. § 4.96(d)(5).

The Board notes that prednisone, methylprednisone and Medrol are all systemic corticosteroids.  Mayo Clinic, http://www.mayoclinic.org/steroids/ART-20045692 and http://www.mayoclinic.org/drugs-supplements/methylprednisolone-injection-route/description/drg-20075216 (last visited September 26, 2014).

B.  Analysis

A 60 percent rating is warranted where the FEV-1 is 40 to 55 percent of the value predicted, if the FEV-1/FVC ratio is 40 to 55 percent or there were at least monthly visits to a physician are made for required care of exacerbations.   A disability rating in excess of 60 percent (the next higher 100 percent disability rating) would require even more limited pulmonary function or more than one attack per week of episodes of respiratory failure.  38 C.F.R. § 4.97, Diagnostic Code 6602.

However, prior to September 4, 2008, none of the VA medical records (such as from January 2001 or September 2005) or VA examinations (in January 2006 or March 2008) include findings consistent with a 60 percent disability rating, or higher, on either of those bases.  Indeed, the March 2008 VA examiner noted that the Veteran's asthma had been stable and that she had not need emergency room treatment in the past year.  As such, the record indicates that the Veteran had less than monthly visits to a physician for exacerbations.  

Additionally, the March 2008 VA examiner also determined that the Veteran's FVC and FEV1 measurements were normal, though he noted that the Veteran was unable to perform testing correctly.  The Board notes that the values that the March 2008 VA examiner found to be normal were consistent with the values found by the VA medical providers in January 2001 and September 2005 and the October 2007 VA examiner.  Moreover, the March 2008 VA examiner opined that the Veteran more likely did not have asthma, but rather had vocal cord dysfunction syndrome.  As such, a disability rating in excess of 30 percent prior to September 4, 2008 is not warranted based on frequency of treatment for exacerbations or pulmonary function levels.  

A 60 percent disability rating may, alternatively, be warranted if there is intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  Alternatively, a 100 percent disability rating may be warranted with daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Prior to September 4, 2008, the VA medical records document only two courses of systemic corticosteroids in a one year time frame - in December 2006 and January 2007.   However, even then, the January 2007 VA medical records show that the Veteran was treated for a "likely acute viral illness" with her asthma.  Prior VA medical records are generally negative for courses of systemic steroids.  Similarly, the April 2004 VA examiner only noted the use of albuterol and an inhaler - the Veteran was diagnosed with asthma with the use of a daily bronchodialator, not steroids.  The October 2007 VA examiner similarly found that the Veteran only used a daily inhaler and nebulization as needed.  As such, a disability rating in excess of 30 percent based on the use of intermittent courses of systemic corticosteroids is not warranted prior to September 4, 2008.  

However, starting September 4, 2008, VA medical records support finding that a 60 percent disability rating, and no higher, is warranted.  

VA medical records, from September 4, 2008, document repeated asthma exacerbations warranting intermittent courses of systemic corticosteroids.  Such courses included treatment due to medicine noncompliance on September 4, 2008 (with spray corticosteroids).  Additionally, VA medical records include numerous reports of treatment, including in: October 2008 (with methylprednisone), December 2008 (with prednisone), April and August 2009 (with intravenous methylprednisone), September 2010 (with prednisone), January 2011 (with prednisone), November 2012 (with methylprednisone), January and June 2013 (with prednisone), April 2014 (with intravenous steroids) and July 2014 (with prednisone).  Although the record does not clearly indicate that the Veteran had at least three courses of systemic corticosteroids in every year since September 4, 2008, they do indicate groupings of three treatments within one year periods since that time.  As such, giving the Veteran the benefit of the doubt, a 60 percent disability rating is warranted under Diagnostic Code 6602.  

The next higher 100 percent rating is not warranted.  None of the medical evidence of record documents that requisite limited pulmonary function, more than one attack per week of episodes of respiratory failure, or daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications is required.   

As to pulmonary function, her September 2014 VA medical records, which were made during a period of exacerbation, document that she returned to normal oxygen levels following treatment.  Furthermore, the vast majority of her VA medical records document that the Veteran denied shortness of breath.

Additionally, the Veteran appears to only have a few asthma exacerbations a year warranting a course of systemic corticosteroids.  Indeed, her July 30, 2014 medications list does not document a prescription of systemic corticosteroids or immune-suppressive medications.  

Similarly, the Veteran has reported that she has continued on her same medication of Albuterol, but had only taken corticosteroids for her isolated hospitalizations.  Even then, the Veteran reported hospitalization only a few times a year, rather than weekly, for her asthma.  Indeed, she further indicated that such hospitalizations only started happening in more recent years.  (August 2014 Board hearing).  Her VA medical records similarly document less than weekly episodes of respiratory failure.  Rather they show that she has a few exacerbations per year that require systemic treatment with corticosteroids.  

The Board further notes that the Veteran and her representative themselves only argued that a 60 percent disability rating was warranted, based on the Veteran's recent hospitalizations for her asthma (which are documented above).  

As such, prior to September 4, 2008, a disability rating in excess of 30 percent is not warranted.  However, giving the Veteran the benefit doubt, a 60 percent disability rating, and no higher, is warranted from September 4, 2008.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's asthma symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran is being rated based on the severity of her asthma, as demonstrated by the frequency, type and amount of treatment she receives, as well as her pulmonary functioning.  The Veteran has not indicated that she has any other symptoms of asthma that have not been accounted for by the rating schedule.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's asthma may interfere with her employment, the Board notes that the Veteran's complaints regarding employability have been tied to her service-connected psychiatric disabilities, for which she already receives a 100 percent disability rating.  Furthermore, the need for hospitalization is specifically contemplated by the rating criteria and was considered when making the above determinations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran separately raised the issue of TDIU during the course of this appeal.  The AOJ denied that matter in the September 2008 rating decision and the Veteran did not appeal that determination.  The Board further notes that the Veteran is currently rated at 100 percent disabled for her psychiatric disabilities.  Therefore, the Board finds that the issue of entitlement to a TDIU does not warrant consideration.


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for PTSD is granted. 

Service connection for PTSD, with psychosomatic pain, to include as due to military sexual trauma, is granted.

Prior to September 4, 2008, a disability rating in excess of 30 for asthma is denied.  

From September 4, 2008, a disability rating of 60 percent, and no higher, for asthma is granted.


REMAND

The Veteran contends that her claimed GERD developed secondary to her use of psychiatric medications needed to treat her service-connected psychiatric disabilities.  (August 2014 Board hearing).  

VA medical records generally document complaints of, or treatment for, GERD.  (September 2008 and April 2013 VA medical records).  An April 15, 2013 VA gastroenterology note also noted a report of a history of non-acid reflux disease.  

Although a May 2012 VA examination addressed whether the Veteran's medications caused or aggravated her diabetes mellitus and/or hypertension, a medical opinion was never obtained with regards to the Veteran's GERD.  As such, a VA medical opinion is necessary to address this matter.

The most recent treatment records are dated in August 2014.  Therefore, while on remand, treatment records from the Washington VA Medical Center (from August 2014 to the present), should also be obtained for consideration in the appeal.

Finally, the Board notes that although the AOJ provided the Veteran with notice consistent with the VCAA in February and July 2008, that letter did not include notice of how to support a claim for service connection on a secondary basis.  As such, an appropriate notice letter should be provided to the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Notice consistent with the VCAA, to include how to support a service connection claim on a secondary basis, should be provided to the Veteran.  

2.  The AOJ should obtain VA treatment records from the Washington VA Medical Center, dated from August 2014 to the present.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A (b) (2) and 38 C.F.R. § 3.159(e).

3.  After the above evidence has been associated with the claims file, the claims file should be provided to an appropriate medical professional to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records, the VA medical opinion provider should offer an opinion on the following:
 
a)  Does the Veteran currently have GERD or other reflux disorder? 

b)  Is it at least as likely as not that the medications used to treat the Veteran's service-connected psychiatric disabilities caused or aggravated any reflux disorder(s)?  

If the examiner finds that any reflux disorder was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is asked to explain the reason(s) for his/her answers to EACH question posed above.  The examiner is directed to reconcile his or her opinions with any on file that may conflict.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


